Exhibit 10.14
AEROGEN, INC.
RESTATED EXECUTIVE SEVERANCE BENEFIT PLAN

SECTION 1.    INTRODUCTION

             The AeroGen, Inc. Executive Severance Benefit Plan (the “Plan”) is
designed to provide separation pay and benefits to certain eligible executive
employees of the Company whose employment is terminated under the conditions
specified herein.  This document constitutes the written instrument under which
the Plan is maintained and supersedes any prior plan or practice of the Company
that provides severance benefits to eligible employees.  The Plan was initially
approved by the Board of Directors of the Company effective September 29, 2000.

SECTION 2.    DEFINITIONS

             For purposes of this Plan, the following terms shall have the
meanings set forth below:

             (a)         “Base Salary” means base salary paid to you (including
all amounts elected to be deferred that would otherwise have been paid, under
any cash or deferred arrangement established by the Company), bonuses, and
commissions but excluding the cost of employee benefits paid for by the Company,
education or tuition reimbursements, imputed income arising under any Company
group insurance or benefit program, traveling expenses, business and moving
expense reimbursements, income received in connection with stock options,
contributions made by the Company under any employee benefit plan, and similar
items of compensation.

             (b)         “Board” means the Board of Directors of the Company.

             (c)         “Cause” means any of the following: (i) your theft,
dishonesty, or falsification of any Company documents or records; (ii) your
improper use or disclosure of the Company’s confidential or proprietary
information, which use or disclosure is not cured within ten (10) days following
notification to you by the Company or the Board; (iii) your refusal to perform
any reasonable assigned duties after written notice from the Company of, and a
reasonable opportunity to cure, such refusal; (iv) any material breach by you of
any agreement between you and the Company, which breach is not cured pursuant to
the terms of such agreement; or (v) your conviction (including any plea of
guilty or nolo contendere) of any felony or any crime involving moral turpitude
or dishonesty which impairs your ability to perform your duties with the
Company.  The Board shall have the right to reasonably determine whether you
have engaged in conduct constituting “Cause” for purposes of this Plan.

             (d)         “Change in Control” means a (i) a dissolution or
liquidation of the Company; (ii) a sale, lease or other disposition of all or
substantially all of the assets of the Company so long as the Company’s
stockholders immediately prior to such transaction will, immediately after such
transaction, fail to possess direct or indirect beneficial ownership of more
than fifty percent (50%) of the voting power of the acquiring entity (for
purposes of this clause 2(d)(ii), any person who acquired securities of the
Company prior to the occurrence of such asset transaction in contemplation of
such transaction and who after such transaction possesses direct or indirect
ownership of at least ten percent (10%) of the securities of the acquiring
entity immediately following such transaction shall not be included in the group
of stockholders of the Company immediately prior to such transaction); (iii)
either a merger or consolidation in which the Company is not the surviving
corporation and the stockholders of the Company immediately prior to the merger
or consolidation fail to possess direct or indirect beneficial ownership of more
than fifty percent (50%) of the voting power of the securities of the surviving
corporation (or if the surviving corporation is a controlled affiliate of
another entity, then the required beneficial ownership shall be determined with
respect to the securities of that entity which controls the surviving
corporation and is not itself a controlled affiliate of any other entity)
immediately following such transaction, or a reverse merger in which the Company
is the surviving corporation and the stockholders of the Company immediately
prior to the reverse merger fail to possess direct or indirect beneficial
ownership of more than fifty percent (50%) of the securities of the Company (or
if the Company is a controlled affiliate of another entity, then the required
beneficial ownership shall be determined with respect to the securities of that
entity which controls the Company and is not itself a controlled affiliate of
any other entity) immediately following the reverse merger (for purposes of this
clause 2(d)(iii), any person who acquired securities of the Company prior to the
occurrence of a merger, reverse merger, or consolidation in contemplation of
such transaction and who after such transaction possesses direct or indirect
beneficial ownership of at least ten percent (10%) of the securities of the
Company or the surviving corporation (or if the Company or the surviving
corporation is a controlled affiliate, then of the appropriate entity as
determined above) immediately following such transaction shall not be included
in the group of stockholders of the Company immediately prior to such
transaction); (iv) an acquisition by any person, entity or group within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company or a subsidiary or other controlled affiliate of the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors; or (v) the individuals who, as of the date
of this Agreement, are members of the Board (the “Incumbent Board”), cease for
any reason to constitute at least fifty percent (50%) of the Board.  If the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least fifty percent (50%) of the Incumbent
Board, such new director shall be considered as a member of the Incumbent Board.

             (e)         “Company” means AeroGen, Inc., or following a Change in
Control, the surviving entity resulting from such transaction.

             (f)         “Involuntary Termination Without Cause” means your
dismissal or discharge by the Company (or, if applicable, by any successor
entity) for any reason or no reason other than for Cause.  The termination of
your employment will not be deemed to be an “Involuntary Termination Without
Cause” if your termination occurs as a result of your death or disability.

             (g)        “Voluntary Termination for Good Reason” means that you
voluntarily terminate your employment with the Company after any of the
following are undertaken by the Company:

                           (i)         the assignment to you of any duties or
responsibilities which result in a material diminution or adverse change of your
position, responsibilities, authority or circumstances of employment;

                           (ii)        a reduction by the Company in your Base
Salary;

                           (iii)       any failure by the Company to continue in
effect any benefit plan or arrangement, including incentive plans or plans to
receive securities of the Company, in which you are participating (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Company
which would adversely affect your participation in or reduce your benefits under
any Benefit Plans or deprive you of any fringe benefit then enjoyed by you;
provided, however, a Voluntary Termination for Good Reason shall not exist under
this subsection 2(g)(iii) if the Company offers a range of benefit plans and
programs which, taken as a whole, are comparable to the Benefit Plans provided
to you as of the date of this Plan, as determined in good faith by the Company;

                           (iv)        a relocation of your or the Company’s
principal business offices to a location more than thirty-five (35) miles from
the location at which you have performed duties, except for required travel by
you on the Company’s business to an extent substantially consistent with your
business travel obligations as of the date of this Plan;

                           (v)         any material breach by the Company of any
provision of this Plan which is not cured by the Company within twenty (20) days
of delivery of written notice from Executive of such breach; or

                           (vi)        any failure by the Company to obtain the
assumption of this Plan by any successor or assign of the Company.

SECTION 3.    ELIGIBILITY AND PARTICIPATION

             Employees of the Company listed on a separate schedule (“Eligible
Employees”) shall receive benefits under the Plan.  The Board may determine that
you are eligible for any portion of or all of the benefits set forth in Section
4 or Section 5 of the Plan for reasons other than those specified herein and
such decision by the Board shall in no way obligate the Company to provide such
benefits to any other Eligible Employee, even if similarly situated.  The Board
may add employees to the schedule of Eligible Employees from time to time in its
sole discretion or on the recommendation of the Chief Executive Officer.

SECTION 4.    BENEFITS FOLLOWING A CHANGE IN CONTROL

             In the event of your Involuntary Termination without Cause or your
Voluntary Termination for Good Reason during the period commencing one (1) month
prior to and ending thirteen (13) months following a Change in Control, you are
entitled to the following benefits, subject to Section 5 hereof:

             (a)         Salary Continuation.  The Company shall, subject to
Section 5 hereof, continue your Base Salary for twelve (12) months.  Any salary
continuation payments shall be paid to you in monthly installments beginning on
the termination of your employment.  Any such amount that you receive shall be
subject to all required tax withholding.

             (b)         Continuation of Health Benefits.  Provided that you
elect continued coverage under federal COBRA law as applicable, the Company
shall pay, on your behalf, the portion of premiums of your group health
insurance, including coverage for your eligible dependents, that the Company
paid prior to your termination of employment; provided, however, that the
Company will pay such premiums for your eligible dependents only for coverage
for which those dependents were enrolled immediately prior to your termination
of employment.  You will continue to be required to pay that portion of the
premium of your health coverage, including coverage for your eligible
dependents, that you were required to pay as an active employee immediately
prior to your termination of employment.  The number of months of such premium
payments shall equal the number of months of your salary continuation payments,
but in no event shall such premium payments be made for a period exceeding
twelve (12) months or be made following the effective date of your coverage by a
health plan of a subsequent employer.  For the balance of the period that you
are entitled to coverage under federal COBRA law, you shall be entitled to
maintain coverage for yourself and your eligible dependents at your own expense.

             (c)         Vesting of Stock Options.  The Company, immediately
prior to your termination of employment, shall accelerate one hundred percent
(100%) of the vesting of all of your unvested stock options to purchase stock of
the Company or any successor thereto, such options to vest in 12 equal monthly
installments beginning on the date of the termination of your employment. 
Notwithstanding the provisions in your stock option agreements, you shall have
fifteen (15) months from your date of termination to exercise your stock
options.  In addition, if applicable, the Company’s (or any successor
corporation’s ) right to repurchase any stock purchased by you pursuant to any
stock purchase agreement under which the Company has the right to repurchase any
or all of the shares, shall lapse in 12 equal monthly installments beginning on
the date of the termination of your employment. In addition, as to any shares
received in exchange for shares of Cerus Limited that were subject to repurchase
by the Company and that remain subject to repurchase at the time of termination
of your employment, the Company’s right to repurchase such shares shall lapse in
twelve equal monthly installments beginning on the date of the termination of
your employment. (as amended May 8, 2001)

             (d)         Indemnification.  For a period no less than six (6)
years following the date or your termination of employment, you shall be
indemnified by the Company (or any successor entity) for any act, or omission,
taken while you were employed by the Company (or any successor entity), and the
Company shall maintain insurance coverage which is either at least equivalent to
such indemnification coverage provided for you prior to such termination, or if
such equivalent coverage is not available at a commercially reasonable price,
then at least equivalent to the indemnification coverage provided to the then
current executive officers of the Company (or in the event of the occurrence of
a Change in Control of the Company, the executive officers of the controlling
entity of which the Company is then a part).

             (e)         Additional Benefits.  In addition to the benefits
provided in the foregoing Sections 5(a), 5(b), 5(c) and 5(d), the Board may, in
its sole discretion, provide additional benefits to Eligible Employees chosen by
the Company, in its sole discretion, and the provision of any such additional
benefits to an Eligible Employee shall in no way obligate the Company to provide
such additional benefits to any other Eligible Employee, even if similarly
situated.

             (f)         Parachute Payments.  If any payment or benefit (or any
portion thereof) you would receive pursuant to a Change in Control from the
Company or otherwise (“Payment”) would (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended, (the “Code”), or any comparable successor provision, and (ii) but for
this section would be subject to the excise tax imposed by Section 4999 of the
Code, or any comparable successor provision (the “Excise Tax”), then Executive’s
benefits hereunder shall be either

(i) provided to you in full, or     (ii) provided to you as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax,

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by you, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax.  Unless you and the Company
otherwise agree in writing, any determination required under this section shall
be made in writing in good faith by a qualified third party (the “Professional
Service Firm”) selected by the Company prior to the Change in Control (and if
none is selected by the Company prior to the Change in Control, then that
Professional Service Firm selected by the Company at a later time).  In the
event of a reduction of benefits hereunder, benefits payable in cash shall be
reduced first.  For purposes of making the calculations required by this
section, the Professional Service Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority.  You and the Company shall furnish to the
Professional Service Firm such information and documents as the Professional
Service Firm may reasonably request in order to make a determination under this
section.  The Company shall bear all costs the Professional Service Firm may
reasonably incur in connection with any calculations contemplated by this
section.

                           If, notwithstanding any reduction described in this
section, the IRS determines that you are liable for the Excise Tax as a result
of the receipt of the payment of benefits as described above, then you shall be
obligated to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that you challenge the final IRS determination, a
final judicial determination, a portion of the payment equal to the “Repayment
Amount.”  The Repayment Amount with respect to the payment of benefits shall be
the smallest such amount, if any, as shall be required to be paid to the Company
so that your net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) shall be maximized.  The Repayment
Amount with respect to the payment of benefits shall be zero if a Repayment
Amount of more than zero would not result in your net after-tax proceeds with
respect to the payment of such benefits being maximized.  If the Excise Tax is
not eliminated pursuant to this paragraph, you shall pay the Excise Tax.

                           Notwithstanding any other provision of this Section
5(f), if (i) there is a reduction in the payment of benefits as described in
this section, (ii) the IRS later determines that you are liable for the Excise
Tax, the payment of which would result in the maximization of your net after-tax
proceeds (calculated as if your benefits had not previously been reduced), and
(iii) you pay the Excise Tax, then the Company shall pay to you those benefits
which were reduced pursuant to this section contemporaneously or as soon as
administratively possible after you pay the Excise Tax so that your net
after-tax proceeds with respect to the payment of benefits is maximized.

SECTION 5.    LIMITATIONS AND CONDITIONS ON BENEFITS

             (a)         Release.  To receive benefits under this Plan, you must
execute a release of claims in favor of the Company, in substantially the form
attached to this Plan as Exhibit A, Exhibit B or Exhibit C, as appropriate, and
such release must become effective in accordance with its terms.

             (b)         Termination of Benefits.  Benefits under this Plan
shall terminate immediately if you, at any time, violate any proprietary
information or confidentiality obligation to the Company, which violation is not
cured pursuant to the terms of such agreement or within ten (10) days following
notification to you of such a violation by the Company or the Board.

             (c)         Certain Reductions.  Notwithstanding any other
provision of this Plan to the contrary, any benefits payable to you under this
Plan shall be reduced by any severance benefits payable by the Company or an
affiliate of the Company to you under any other policy, plan, program or
arrangement, including, without limitation, a contract between you and any
entity (other than any letter addressed from the Company to you which sets forth
your eligibility under this Plan), under which you are covered.  Furthermore, to
the extent that any federal, state or local laws, including, without limitation,
so-called “plant closing” laws, require the Company to give advance notice or
make a payment of any kind to you because of your involuntary termination due to
a layoff, reduction in force, plant or facility closing, sale of business,
change of control, or any other similar event or reason, the benefits payable
under this Plan shall either be reduced or eliminated.

             (d)         No Mitigation.  You shall not be required to mitigate
the amount of any payment provided for in this Plan by seeking other employment
or otherwise nor, except for your eligibility for COBRA continuation coverage,
shall the amount of any payment or benefit provided for in this Plan be reduced
or otherwise affected by any compensation or benefits received by you as a
result of employment by another employer or self-employment, by any retirement
benefits regardless of source, by offset against any amount claimed to be owed
by you to the Company, or otherwise.

             (e)         Non-Duplication of Benefits.  You are eligible to
receive benefits under this Plan one (1) time.

             (f)         Non-Competition.  If requested by the Company at the
time of termination of your employment under circumstances giving rise to
benefits under this Plan, you will enter into an agreement with the Company
providing that you will not become employed as an executive, within twelve (12)
months following the termination of your employment with the Company, by any of
Inhale Therapeutics, Dura Pharmaceuticals, Aradigm Corporation, Battelle
Pulmonary Therapeutics or Sheffield Pharmaceuticals, without the prior written
consent of the Company.  In the event that you commence any such employment
during such 12 month period without the prior written consent of the Company,
the benefits otherwise due to you under Section 4 will terminate, effective on
the date you commence such employment.

SECTION 6.    ADMINISTRATION AND OPERATION OF THE PLAN

             The Company is the “Plan Sponsor” and the “Plan Administrator” of
the Plan, as such terms are defined in the Employee Retirement Income Security
Act of 1974 (“ERISA”).  The Company, in its capacity as Plan Administrator of
the Plan, is the named fiduciary that has the authority to control and manage
the operation and administration of the Plan.  The Company has the sole
discretion to make such rules, regulations, and interpretations of the Plan and
to make such computations and shall take such other action to administer the
Plan as it may deem appropriate in its sole discretion.  Such rules,
regulations, interpretations, computations, and other actions shall be
conclusive and binding upon all persons.  The Company may engage the services of
such persons or organizations to render advice or perform services with respect
to its responsibilities under the Plan as it shall determine to be necessary or
appropriate.  Such persons or organizations may include (without limitation)
actuaries, attorneys, accountants and consultants.

             Any person or group of persons may serve in more than one fiduciary
capacity with respect to the Plan.  The responsibilities of the Company under
the Plan shall be carried out on its behalf by its directors, officers,
employees and agents, acting on behalf or in the name of the Company in their
capacity as directors, officers, employees and agents and not as individual
fiduciaries.  The Company may delegate any of its fiduciary responsibilities
under the Plan to another person or persons pursuant to a written instrument
that specifies the fiduciary responsibilities so delegated to each such person.

SECTION 7.    CLAIMS, INQUIRIES AND APPEALS

             (a)         Applications for Benefits and Inquiries.  Applications
for benefits should be in writing, signed and submitted to: Plan Administrator,
Executive Severance Benefit Plan, AeroGen, Inc., 1310 Orleans Drive, Sunnyvale,
California 94089.

             (b)         Denial of Claims.  If any application for benefits is
denied in whole or in part, the Plan Administrator must notify you, in writing,
of the denial of the application, and of your right to review the denial.  The
written notice of denial will be set forth in a manner designed to be
understood, and will include specific reasons for the denial, specific
references to the Plan provision upon which the denial is based, a description
of any information or material that the Plan Administrator needs to complete the
review and an explanation of the Plan’s review procedure.

             This written notice will be given to you within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to you before the end of the initial 90-day
period.

             This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application.  If written notice of denial of
the application for benefits is not furnished within the specified time, the
application shall be deemed to be denied.  You will then be permitted to appeal
the denial in accordance with the review procedure described below.

             (c)         Request for Review.  You (or your authorized
representative) may appeal a denied benefit claim by submitting a written
request for a review to: Review Panel, Executive Severance Benefit Plan,
AeroGen, Inc., 1310 Orleans Drive, Sunnyvale, California 94089.  The Review
Panel shall be comprised of two (2) or more persons to be appointed by the
Company.  Your appeal must be submitted within sixty (60) days after the
application is denied (or deemed denied).  The Review Panel will give you (or
your representative) an opportunity to review pertinent documents in preparing a
request for a review.

                           A request for review must set forth all of the
grounds on which it is based, all facts in support of the request and any other
matters that you or your representative feel are pertinent.  The Review Panel
may require you or your representative to submit additional facts, documents or
other material as it may find necessary or appropriate in making its review.

             (d)         Decision on Review.  The Review Panel will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days) for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished within the
initial 60-day period.  The Review Panel will give written notice of its
decision to the applicant.  In the event that the Review Panel confirms the
denial of the application for benefits in whole or in part, the notice will
outline the specific Plan provisions upon which the decision is based.  If
written notice of the Review Panel’s decision is not given within the time
prescribed above, the application will be deemed denied on review.

             (e)         Rules and Procedures.  The Plan Administrator and/or
the Review Panel may establish rules and procedures, consistent with the Plan
and with ERISA, as necessary and appropriate in carrying out their
responsibilities in reviewing benefit claims.  If you wish to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits, you may be required to do so at your own expense.

             (f)         Exhaustion of Remedies.  No legal action for benefits
under the Plan may be brought until (i) a written application for benefits has
been submitted in accordance with the procedures described above, (ii) the
person claiming benefits has been notified by the Plan Administrator that the
application is denied (or the application is deemed denied due to the Plan
Administrator’s failure to act on it within the time prescribed), (iii) a
written request for a review of the application has been submitted in accordance
with the appeal procedure described above and (iv) the person appealing the
denial has been notified in writing that the Review Panel has denied the appeal
(or the appeal is deemed to be denied due to the Review Panel’s failure to take
any action on the claim within the time prescribed).

SECTION 8.    BASIS OF PAYMENTS TO AND FROM THE PLAN

             All benefits under the Plan shall be paid by the Company.  The Plan
shall be unfunded and benefits hereunder shall be paid only from the general
assets of the Company.

SECTION 9.    LEGAL FEES.

             If there is termination of your employment with the Company
pursuant to Section 4 hereof followed by a dispute as to whether you are
entitled to the benefits provided under this Agreement, then, during the period
of that dispute the Company shall pay you fifty percent (50%) of the amount
specified in Section 4 (except that the Company shall pay one hundred percent
(100%) of any insurance premiums provided for in Section 4), if, and only if,
you agree in writing that if the dispute is resolved against you, you shall
promptly refund to the Company all payments you receive plus interest at the
rate provided in Section 1274(d) of the Code, compounded quarterly.  If the
dispute is resolved in your favor, promptly after resolution of the dispute the
Company shall pay you the sum that was withheld during the period of the dispute
plus interest at the rate provided in Section 1274(d) of the Code, compounded
quarterly.

             Notwithstanding any other provisions of this Plan, if you either
(i) bring any action to enforce your rights pursuant to Section 4 of this Plan,
or (ii) defend any legal challenge to your rights under Section 4 hereof, you
shall be entitled to recover reasonable attorneys’ fees and costs incurred in
connection with such action from the Company, payable on a monthly basis,
regardless of the outcome of such action; provided, however, that in the event
such action is commenced by you, the court finds the claim was brought in good
faith.

SECTION 10.  AMENDMENT AND TERMINATION

             The Company reserves the right to amend or terminate this Plan at
any time; provided, however, that this Plan may not be amended or terminated
following the effective date of a Change in Control, and no amendment or
termination of the Plan shall adversely affect any benefits to which you have
become entitled prior to such amendment or termination.

SECTION 11.  NON-ALIENATION OF BENEFITS

             No Plan benefit may be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered or charged, and any attempt to do so will be void.

SECTION 12.  SUCCESSORS AND ASSIGNS

             This Plan shall be binding upon any surviving entity resulting from
a Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person actively adopts or
formally continues the Plan.  Eligible Employees, to the extent they are
otherwise eligible for benefits under the Plan, are intended third party
beneficiaries of this provision.

SECTION 13.  LEGAL CONSTRUCTION

             This Plan shall be interpreted in accordance with ERISA and, to the
extent not preempted by ERISA, with the laws of the State of California.  This
Plan constitutes both a plan document and a summary plan description for
purposes of ERISA.

SECTION 14.  OTHER PLAN INFORMATION

Plan Identification Number: 502     Employer Identification Number: 33-0488580  
  Ending of the Plan’s Fiscal Year: December 31     Agent for the Service of
Legal Process: AeroGen, Inc., 1310 Orleans Drive, Sunnyvale, California 94089

SECTION 15.  STATEMENT OF ERISA RIGHTS

             As a participant in this Plan (which is a welfare benefit plan
sponsored by the Company) you are entitled to certain rights and protections
under ERISA, including the right to:

             (a)         Examine, without charge, at the Plan Administrator’s
office and at other specified locations, such as work sites, all Plan documents
and copies of all documents filed by the Plan with the U.S. Department of Labor,
such as detailed annual reports;

             (b)         Obtain copies of all Plan documents and Plan
information upon written request to the Plan Administrator.  The Plan
Administrator may make a reasonable charge for the copies; and

             (c)         Receive a summary of the Plan’s annual financial
report, in the case of a plan which is required to file an annual financial
report with the Department of Labor.  (Generally, all pension plans and welfare
plans with 100 or more participants must file these annual reports.)

             In addition to creating rights for Plan participants, ERISA imposes
duties upon the people responsible for the operation of the employee benefit
plan.  The people who operate the Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries.

             No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.  If your claim for a Plan
benefit is denied in whole or in part, you must receive a written explanation of
the reason for the denial.  You have the right to have the Plan review and
reconsider your claim.

             Under ERISA, there are steps you can take to enforce the above
rights.  For instance, if you request materials from the Plan and do not receive
them within thirty (30)  days, you may file suit in a federal court.  In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator. 
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court.  If it should happen that the
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful, the court may
order the person you have sued to pay these costs and fees.  If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.

             If you have any questions about this statement or about your rights
under ERISA, you should contact the nearest office of the Pension and Welfare
Benefits Administration, U.S. Department of Labor, listed in your telephone
directory, or the Division of Technical Assistance and Inquiries, Pension and
Welfare Benefit Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210.

 

Exhibit A:  Release (For Persons 40 Years of Age or Older-Group Termination)
Exhibit B:  Release (For Persons 40 Years of Age or Older-Individual
Termination)
Exhibit C:  Release (For Persons Under 40 Years of Age)

--------------------------------------------------------------------------------

Amended by the Board of Directors on May 8, 2001 to replace Section 4(c).

EXHIBIT A

RELEASE (For Persons 40 Years of Age or Older-Group Termination)

             I understand and agree completely to the terms set forth in the
AeroGen, Inc. Executive Severance Benefit Plan (the “Plan”).

             In consideration of benefits I will receive under the Plan, I
hereby release, acquit and forever discharge the Company, its parents and
subsidiaries, and their respective officers, directors, agents, servants,
employees, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (other than any claim for indemnification I may have as a result
of any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.

             I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under ADEA.  I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (a) my waiver and release do not apply to any rights or claims that may
arise after I execute this Agreement; (b) I have the right to consult with an
attorney prior to executing this Agreement; (c) I have forty-five (45) days from
the date I receive this Agreement and the information specified in (f) below to
consider this Agreement (although I voluntarily may choose to execute this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement to revoke the Agreement; and (e) this Agreement shall not be effective
until the later of (i) the date upon which the revocation period has expired,
which shall be the eighth (8th) day after I execute this Agreement, and (ii) the
date I return this Agreement, fully executed, to the Company; and (f) I have
received with this Agreement a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company and its affiliates in the same job classification or
organizational unit who were not terminated.

             I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”  I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

EMPLOYEE

Name: Date:

 

EXHIBIT B

RELEASE (For Persons 40 Years of Age or Older-Individual Termination)

             I understand and agree completely to the terms set forth in the
AeroGen, Inc. Executive Severance Benefit Plan (the “Plan”).

             In consideration of benefits I will receive under the Plan, I
hereby release, acquit and forever discharge the Company, its parents and
subsidiaries, and their respective officers, directors, agents, servants,
employees, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (other than any claim for indemnification I may have as a result
of any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Agreement, including but
not limited to:  all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.

             I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA, as amended.  I also acknowledge
that the consideration given for the waiver and release in the preceding
paragraph hereof is in addition to anything of value to which I was already
entitled.  I further acknowledge that I have been advised by this writing, as
required by the ADEA, that:  (a) my waiver and release do not apply to any
rights or claims that may arise after the execution date of this Release
Agreement; (b) I have been advised hereby that I have the right to consult with
an attorney prior to executing this Agreement; (c) I have twenty-one (21) days
to consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this Agreement is executed by me, provided
that the Company has also executed this Agreement by that date (“Effective
Date”).

             I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”  I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

EMPLOYEE

Name: Date:

EXHIBIT C

RELEASE (For Persons Under 40 Years of Age)

             I understand and agree completely to the terms set forth in the
AeroGen, Inc. Executive Severance Benefit Plan (the “Plan”).

             In consideration of benefits I will receive under the Plan, I
hereby release, acquit and forever discharge the Company, its parents and
subsidiaries, and their respective officers, directors, agents, servants,
employees, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (other than any claim for indemnification I may have as a result
of any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964 as amended; the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.

             I acknowledge that to become effective, I must sign and return this
Agreement to the Company so that it is received not later than fourteen (14)
days following the date of my employment termination.  I acknowledge that I have
read and understand Section 1542 of the California Civil Code which reads as
follows:  “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”  I hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
my release of any claims I may have against the Company, its affiliates, and the
entities and persons specified above.

EMPLOYEE

Name: Date:

 